Citation Nr: 1343190	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-49 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a back disability.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1991 to March 1991, from February 1994 to November 2002 and from January 2003 to January 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Back Disability

The Veteran has stated that he receives treatment for his service-connected back disability from his private doctor, Dr. Jeffrey Jenks.  See August 2013 Hearing Transcript at 13.  Additionally, the record indicates that the Veteran was treated by a Dr. Roger Sung, an orthopedic surgeon, for his back disability.  Id. at 18.  Lastly, the record states that the Veteran is seen regularly at the Colorado Springs VAMC and by a pain management specialist at the Denver VAMC.  Id. at 14.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998);  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Board has identified pertinent outstanding VA treatment records, a remand is necessary to obtain these records and associate them with the claims file.  

The Veteran was provided a VA Examination in October 2010; however, at this examination the Veteran had difficulty performing the range of motion testing due to pain.  The examiner commented that the Veteran was anxious and showed emotional overlay, meaning that the range of motion obtained was most likely exaggerated and not a true reflection of the Veteran's range of motion.  See October 2010 VA Examination.  The examiner stated that he tried to hold his back stiff and actually refused to move during the examination.  Given the results of the examination in 2010, the Board is requesting that the Veteran undergo a new VA examination that would assist the Board in clarifying the current serverity of the Veteran's back disability and would be instructive with regard to the appropriate disposition of the issues.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

TDIU

Entitlement to TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

There is evidence in the Veteran's claim that his back disability is severe enough that he has not been employed since 2008.  See October 2010 VA Examination.  In a December 2009 statement from Dr. Jenks, he opines that the Veteran is permanently and totally disabled due to severe low back and leg pain, as well as potential side effects from the medications he uses to control the pain.  The Veteran was afforded a hearing at the RO in Denver.  At the hearing, he stated that he filed for Social Security disability benefits and was approved for full disability benefits.  See August 2013 Hearing Transcript at 12.  The Board observes that a medical opinion has not been obtained to determine whether the Veteran is unable to obtain and maintain substantially gainful employment due solely to his service-connected disability.  Friscia v. Brown, 7 Vet. App. 294 (1994).  As such, on remand, an opinion should be obtained.  Additionally, information regarding the Veteran's Social Security disability benefits should also be obtained from the Social Security Administration.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he supply properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each private treatment provider who has treated him for his back disability, including Drs. Jenks and Sung.  Upon receipt of such releases, the AOJ must take appropriate action to associate these records with the claims file.  

2. Request and obtain any determination pertinent to the Veteran's claim for Social Security Administration benefits, as well as any medical records and reports relied upon concerning that claim.  All efforts to obtain such records must be documented and associated with the claims file.  VA must attempt to obtain records from a Federal department agency until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile. 38 U.S.C.A. § 5103A(b).  

3. Obtain all treatment records and reports from the Colorado Springs VAMC and the Denver VAMC from 2007 to the present.  Efforts to obtain these records must be associated with the claims file and request for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  

4. Only after obtaining as much of the above evidence as is available, then schedule the Veteran for a VA examination to determine the current severity of his service-connected back disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following: 

a. Offer specific findings as to the range of motion of the cervical and thoracolumbar spine, as well as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected disability.  If any of the above is observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.  If there is clinical evidence of pain on any motion, the examiner should indicate the point at which pain begins. 

b. Please opine as to the effect of the Veteran's back disability on his ability to engage in physical activity and his ability to work.

c. Identify all impairment associated with the Veteran's back disability, including any associated neurological impairment.  

The examiner is requested to provide a complete rational for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

5. Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

6. After completing the above, readjudicate the Veteran's claims of entitlement to an increased evaluation for his back disability and entitlement to TDIU benefits.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



